 Case 1:19-mc-00132-LPS Document 19 Filed 02/12/21 Page 1 of 2 PageID #: 407




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

MARIE MARCELL-REED,

        Movant.                                    Misc. Action No. 19-132-LPS

In the Matters of


OWENS CORNING FIBERBOARD
ASBESTOS PERSONAL INJURY TRUST                      (Civil Investigative Demand No. 18-611)

and

ARMSTRONG WORLD INDUSTRIES                          (Civil Investigative Demand No. 18-609)
PERSONAL INJURY SETTLEMENT
TRUST.

                                     MEMORANDUM ORDER

        At Wilmington this 12th day of February, 2021;

        1.      On June 5, 2020, the Court entered an order for Movant to show cause, on or before

June 30, 2020, why this case should not be dismissed for failure to prosecute, pursuant to D. Del.

LR 41.1. (See D.I. 17) Plaintiff did not respond to the show cause order.

        2.      Pursuant to Fed. R. Civ. P. 41(6), a court may dismiss an action "[f]or failure of the

plaintiff to prosecute or to comply with [the Federal Rules] or any order of court." Although

dismissal is an extreme sanction that should only be used in limited circumstances, dismissal is

appropriate if a party fails to prosecute the action. See Harris v. City ofPhiladelphia, 47 F.3d 1311,

1330 (3d Cir. 1995).

         3.     The following six factors determine whether dismissal is warranted: (1) The extent of

the party's personal responsibility; (2) the prejudice to the adversary caused by the failure to meet

scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of

the party was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
 Case 1:19-mc-00132-LPS Document 19 Filed 02/12/21 Page 2 of 2 PageID #: 408




entails an analysis of other sanctions; and (6) the meritoriousness of the claim or defense. See Pou/is

v. State Farm Fire and Cas. Co., 747 F.2d 863,868 (3d Cir. 1984); see also Hildebrand v. Allegheny Cty., 923

F.3d 128 (3d Cir. 2019). The Court must balance the factors and need not find that all of them

weigh against Plaintiff to dismiss the action. See Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir.

2002).

         4.     Several factors warrant the sanction of dismissal including Movant's last action

having occurred on August 19, 2019, when the Clerk's Office remailed an order that had been

returned as undeliverable and Movant requesting that the order be remailed; Movant having failed to

file a response to Respondents' December 16, 2019 motion to dismiss (D.I. 15, 16); Movant having

failed to provide the Court with her current address; Movant having failed to file a response to the

show cause order; Movant apparently having abandoned the case; and Movant's failure to prosecute

the case.

         THEREFORE, it is ordered that:

         1.      Movant's motion to quash is DENIED as moot. (D.I. 2)

         2.      Respondent's motion to dismiss is DENIED as moot. (D.I. 15)

         3.      The Miscellaneous Action is DISMISSED without prejudice for Movant's failure to

prosecute this case.




                                                          HONORABLE LEONARD P. STARK.
                                                          UNITED STATES DISTRICT JUDGE
